Exhibit 10(a)

ALCOA INC.

2005 DEFERRED FEE PLAN FOR DIRECTORS

(Effective January 1, 2005; As Amended Effective January 1, 2015)

ARTICLE I - INTRODUCTION

Alcoa Inc. (the “Company”) has established this 2005 Deferred Fee Plan for
Directors (the “Plan”) to provide non-employee directors with an opportunity to
defer receipt of fees earned for services as a member of the Company’s Board of
Directors (the “Board”) in 2005 and beyond.

ARTICLE II - DEFINITIONS

2.1 Definitions. The following definitions apply unless the context clearly
indicates otherwise:

 

  (a) Alcoa Stock Fund means the Investment Option established hereunder with
reference to the Alcoa Stock Fund under the Savings Plan.

 

  (b) Beneficiary means the person or persons designated by a Director under
Section 4.1 to receive any amount payable under Section 5.3.

 

  (c) Board has the meaning ascribed to such term in Article I.

 

  (d) Chairman means the Chairman of the Board.

 

  (e) Company has the meaning ascribed to such term in Article I.

 

  (f) Credits means amounts credited to a Director’s Deferred Fee Account, with
all Investment Option units valued by reference to the comparable fund offered
under the Savings Plan.

 

  (g) Deferred Fee Account means a bookkeeping account established by the
Company in the name of a Director with respect to amounts deferred hereunder.

 

  (h) Director means a non-employee member of the Board who participates in this
Plan. Any Director who is a director or chairman of the board of directors of a
subsidiary or affiliate of the Company shall not, by virtue thereof, be deemed
to be an employee of the Company or such subsidiary or affiliate for purposes of
eligibility under this Plan.

 

  (i) Director Share Ownership Guideline means the minimum value of Alcoa common
stock or units in the Alcoa Stock Fund required to be held by each Director, as
established from time to time by the Board. Effective January 1, 2015, the
Director Share Ownership Guideline for a Director shall be $750,000. A Director
is required to invest 50% of the Director’s annual Fees in Alcoa common stock or
defer into the Alcoa Stock Fund under this Plan until the value of the
investment reaches $750,000. The investment will be valued on the first Monday
in December of each year and shall be held until retirement from the Board.
Until the Director Share Ownership Guideline is satisfied by a particular
Director, he or she is required to defer the Required Deferral Amount (defined
below) or otherwise use that amount of annual Fees for the purchase of Alcoa
common stock.

 

1



--------------------------------------------------------------------------------

  (j) Fees means all cash amounts payable to a Director for services rendered as
a member of the Board in 2005 and thereafter that are specifically designated as
fees, including, but not limited to, annual and/or quarterly retainer fees, fees
(if any) paid for attending meetings of the Board or any Committee thereof, fees
for serving as a Committee Chair, as Lead Director or as a member of a
Committee, and any per diem fees.

 

  (k) Investment Options means the respective options established hereunder with
reference to the comparable funds under the Savings Plan.

 

  (l) Plan has the meaning ascribed to such term in Article I.

 

  (m) Required Deferral Amount means 50% of annual Fees, until such time as a
Director has satisfied the then applicable Director Share Ownership Guideline.

 

  (n) Savings Plan means the Company’s principal savings plan for salaried
employees.

 

  (o) Secretary means the Secretary of the Company.

 

  (p) Unforeseen Emergency means a severe financial hardship to the Director
resulting from (1) an illness or accident affecting the Director or his or her
spouse or dependent; (2) loss of the Director’s property due to casualty; or
(3) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Director’s control.

ARTICLE III - DEFERRAL OF COMPENSATION

3.1 Amount of Deferral. Beginning January 1, 2005, until a Director owns
beneficial shares of Alcoa common stock and/or has units in the Alcoa Stock Fund
with a value at least equal to the then applicable Director Share Ownership
Guideline, the Director will be required to either defer at least the Required
Deferral Amount in the Alcoa Stock Fund or use such amount to purchase Alcoa
common stock. Beyond that requirement, a Director may elect to defer receipt of
all Fees, or of all Fees of one or more types, or a specified portion (in 1%
increments) otherwise payable to him or her.

3.2 Manner of Electing Deferral. A Director may elect, or modify a prior
election, to defer the receipt of all or certain Fees by giving written notice
to the Secretary on a form provided by the Company, or in any other manner that
is deemed sufficient from time to time by the Chairman.

3.3 Annual Elections of Deferral. An election to defer Fees shall be made prior
to the beginning of the calendar year in which the Fees will be earned;
provided, however, that an election made within 30 days after a person first
becomes a Director shall be effective for Fees earned during that year. An
election shall continue in effect until the end of the year following the date
of the deferral election, or until the end of the Director’s service on the
Board, whichever shall occur first. The election to defer receipt of payment may
not be canceled or modified unless the Chairman, in his sole discretion,
determines that an Unforeseen Emergency exists, or except as otherwise permitted
by Internal Revenue Service regulations.

3.4 Deferring Fees. A Director shall designate the portion of his or her
deferred Fees to be invested in one or more of the Investment Options. Until the
Director Share Ownership Guideline is satisfied, the Required Deferral Amount is
required to be deferred into the Alcoa Stock Fund or used to purchase Alcoa
common stock. Any Director who has satisfied the Director Share Ownership
Guideline or who wishes to defer funds other than the Required Deferral Amount
may designate Investment Options other than the

 

2



--------------------------------------------------------------------------------

 

Alcoa Stock Fund for those amounts. A Director’s deferred Fees shall be credited
to the designated Investment Option(s) at the beginning of the calendar quarter
following the quarter in which such Fees were earned. Such Fees shall be
credited to the Director’s Deferred Fee Account as Credits for “units” in the
Director’s Deferred Fee Account. As of any specified date, the value per unit in
the Director’s Deferred Fee Account shall be deemed to be the value determined
for the comparable fund under the Savings Plan.

3.5 Transfers. A Director may elect to designate a different Investment Option
for all or any portion of the Credits for units in the various Investment
Options in his or her Deferred Fee Account, provided that, once the value of the
Credits in the Alcoa Stock Fund equals the Director Share Ownership Guideline,
Credits for at least that value must be maintained in the Alcoa Stock Fund for
the duration of the Director’s service on the Board. Beginning six (6) months
after termination of Board service, and prior to a complete distribution of the
Director’s Deferred Fee Account, the Director may transfer Credits in units in
the Alcoa Stock Fund to other Investment Options to the same extent and
frequency as a participant in the Savings Plan. A written election on a form
provided by the Company for transfer of investments into or out of any
Investment Option other than the Alcoa Stock Fund must be received by the
Secretary prior to 4:00 p.m. Eastern Time on the business day when it is to
become effective. Transfer of investments into or out of the Alcoa Stock Fund
must be received by 8:00 a.m. Eastern Time on the business day it is to become
effective. Such transfers into or out of the Alcoa Stock Fund can be
accomplished only once every fifteen (15) days. In addition, such transfers
shall be subject to reasonable administrative minimums, and any restrictions
recommended by counsel to ensure compliance with applicable law.

3.6 Method of Payment.

 

  (a) All payments with respect to a Director’s Deferred Fee Account shall be
made in cash, and no Director shall have the right to demand payment in shares
of Alcoa common stock or in any other medium.

 

  (b) Payments shall be made in a lump sum as soon as administratively
practicable following six (6) months after the conclusion of the Director’s
service on the Board. Notwithstanding the foregoing, a Director can elect (at
the time of making his or her annual deferral designation under Section 3.3) to
receive the deferred Fees in up to ten (10) annual installments. The first such
installment payment shall occur during the sixth month following the conclusion
of the Director’s service on the Board, or during the first month of the
calendar year following the conclusion of the Director’s service on the Board,
whichever occurs later.

 

  (c) A Director may make an election to receive deferred Fees in up to ten
(10) annual installments or a lump sum payment, provided that if such election
is made by a Director to change the manner of payment of the Credits in such
Director’s Deferred Fee Account and not with respect to the annual deferral
designation made for Fees to be earned in an upcoming year, such payment
election change (i) must be made at least twelve (12) months before the
Director’s service on the Board ends, (ii) will be effective twelve (12) months
following the date of the payment election change, and (iii) will result in a
delay of payment of such deferred Fees until the later of (x) five (5) years
from the date of the payment election change and (y) the end of the Director’s
service on the Board. A payment election change is irrevocable upon receipt
unless a Director makes a subsequent payment election change, in which case such
subsequent payment election change shall be subject to the requirements of the
foregoing clauses (i) to (iii).

 

3



--------------------------------------------------------------------------------

 

ARTICLE IV - BENEFICIARIES

4.1 Designation of Beneficiary. Each Director may designate from time to time
one or more natural persons or entities as his or her Beneficiary or
Beneficiaries to whom the amounts credited to his or her Deferred Fee Account
are to be paid if he or she dies before all such amounts have been paid to the
Director. Each Beneficiary designation shall be made on a form prescribed by the
Company and shall be effective only when filed with the Secretary during the
Director’s lifetime. Each Beneficiary designation filed with the Secretary shall
revoke all Beneficiary designations previously made. The revocation of a
Beneficiary designation shall not require the consent of any Beneficiary. In the
absence of an effective Beneficiary designation, or if payment can be made to no
Beneficiary, payment shall be made to the Director’s estate.

ARTICLE V - PAYMENTS

5.1 Payment of Deferred Fees. No payment may be made from a Director’s Deferred
Fee Account except as provided in this Article, unless an Unforeseen Emergency
exists as determined by the Chairman in his sole discretion. If an Unforeseen
Emergency is determined by the Chairman to exist, the Chairman shall determine
when and to what extent Credits in the Director’s Deferred Fee Account may be
paid to such Director prior to or after the Director’s service on the Board;
provided, however, that the amounts distributed in connection with such an
emergency cannot exceed the amounts necessary to satisfy the emergency plus what
is necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Director’s assets (to the extent such liquidation would
not itself cause severe financial hardship.).

5.2. Payment upon Termination of Service on the Board. The value of a Director’s
Deferred Fee Account, determined in accordance with the last sentence of
Section 3.4, shall be payable in cash in a lump sum as soon as administratively
practicable following six (6) months after the Director’s service on the Board
ends, or if elected in advance by the Director under Section 3.6 hereof, in
annual installments. If installments had been elected, the amount of each
payment shall be a fraction of the value of the Director’s Deferred Fee Account
designated by the Director for installment payments and in such account on the
last day of the calendar month preceding payment, the numerator of which is one
and the denominator of which is the total number of installments elected minus
the number of installments previously paid. The first installment payment shall
be made as provided in the last sentence of Section 3.6(b), and all subsequent
installment payments shall be made during the first month of each succeeding
year until said account is exhausted, except as provided in Section 5.1 or
Section 5.3.

5.3 Payment upon a Director’s Death. If a Director dies with any amount credited
to his or her Deferred Fee Account, the value of said account shall be paid as
soon as administratively practicable in a single payment to the Beneficiary (or
in several payments to the Beneficiaries if more than one were named by the
Director) or to the Director’s estate, as the case may be.

ARTICLE VI - MISCELLANEOUS

6.1 Director’s Rights Unsecured. Payments payable hereunder shall be payable out
of the general assets of the Company, and no segregation of assets for such
payments shall be made by the Company. The right of any Director or Beneficiary
to receive payments from a Deferred Fee Account shall be a claim against the
general assets of the Company as an unsecured general creditor. The Company may,
in its absolute discretion, establish one or more trusts or reserves, which may
be funded by reference to amounts of Credits standing in the Director’s Deferred
Fee Accounts hereunder or otherwise. Any such trust or reserve shall remain
subject to the claims of creditors of the Company. If any amounts held in a
trust of the above described nature are found (due to the creation or operation
of said trust) in a final decision by a court of

 

4



--------------------------------------------------------------------------------

 

competent jurisdiction, or under a “determination” by the Internal Revenue
Service in a closing agreement in audit or final refund disposition (within the
meaning of Section 1313(a) of the Internal Revenue Code of 1986, as amended), to
have been includable in the gross income of a Director or Beneficiary prior to
payment of such amounts from said trust, the trustee for the trust shall, as
soon as practicable, pay to such Director or Beneficiary an amount equal to the
amount determined to have been includable in gross income in such determination,
and shall accordingly reduce the Director’s or Beneficiary’s future benefits
payable under this Plan. The trustee shall not make any distribution to a
Director or Beneficiary pursuant to this paragraph unless it has received a copy
of the written determination described above, together with any legal opinion
that it may request as to the applicability thereof.

6.2 Responsibility for Taxes. The Director or Beneficiary is liable for any and
all taxes that are applicable to the amounts payable under the Plan, including
any taxes deemed payable prior to payment out of the Plan.

6.3 Non-assignability. The right of any Director or Beneficiary to the payment
of Credits in a Deferred Fee Account shall not be assigned, transferred, pledged
or encumbered and shall not be subject in any manner to alienation or
anticipation.

6.4 Administration and Interpretation. The Plan shall be administered by the
Secretary’s office. Questions of construction and interpretation will be
referred to the Chairman. The Chairman’s decision shall be final and binding.

6.5 Amendment and Termination. The Plan may be amended, modified or terminated
at any time by the Board. No amendment, modification or termination shall,
without the consent of a Director, adversely affect such Director’s rights with
respect to amounts theretofore credited to his or her Deferred Fee Account or
earlier effect the payment of Fees already deferred.

6.6 Notices. All notices to the Company under the Plan shall be in writing and
shall be given to the Secretary or to an agent or other person designated by the
Secretary.

6.7 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania, excluding any choice of law
provisions, which may indicate the application of the laws of another
jurisdiction.

 

5